Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
 
Amendment Entry
2.	Applicant's amendment or response filed October 12, 2021 is acknowledged and has been entered.  Claims 9 and 13 have been amended. Claim 11 has been cancelled.  Claims 1-8 are withdrawn as claims drawn to non-elected inventions and species.   Accordingly, claims 1-9 and 12-20 are pending. Claims 9 and 12-20 are under examination.  

Withdrawn Rejections / Objections
3.	Any objection or rejection not reiterated herein, has been withdrawn.

5.	In light of Applicant’s amendment and arguments, the rejection of claims 9 and 12-20 under 35 U.S.C.4 103 as being unpatentable over Nakayama et al. (US 2011/0236996 A1) in view of Bartkowiak et al. (US2003/0235817), is hereby, withdrawn.

Priority
6.	This application is a continuation of PCT/EP2014/06157, filed 06/07/2014, which claims foreign priority to EP13171044, filed 06/07/2013.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 is indefinite and confusing in reciting, “An automatic analyzer…, comprising: an assay operable to produce a signal” because it is unclear how “an assay” which is a method is a structural component of an automated analyzer.  It appears that it should recite “An automatic analyzer…, comprising: an assay apparatus operable to measure … to produce a signal ….” [0057].

Claim 9 is further ambiguous in reciting, “the assay comprising predetermined number of at least two components that each have a distinct relation between the concentration of C-reactive protein (CRP) and the signal” because again, it is unclear how “the assay” which is a method is a structural component of an automated analyzer. It is further unclear how the at least two “components” which appear to intend “structural components” encompass “distinct” functional relationships between CRP as an analyte and a detectable signal.  The recitation of “concentration of CRP and the signal” appears to encompass a predetermined assay result showing a correlation between CRP concentration and corresponding generated assay signal.  The term “distinct” also as used in the claim, is a subjective term lacking a comparative basis for defining its metes and bounds. Accordingly, claim 9 fails to clearly define what the recited structural “at least two components” are which are part of the claimed “automatic analyzer.” Perhaps, Applicant intends, “the assay apparatus comprising an assay reagent having aPATENT predetermined number of at least two components….” [0062].   
Claim 9 is further vague and indefinite in reciting, “a dispenser, for dispensing the assay into the biological sample comprising CRP” because it is unclear what is encompassed in “the assay” which is an immunological method.  It appears that it may intend “an assay reagent” contacted with the biological sample configured to or capable of detecting CRP in the biological sample, but not clearly recited as such [0062].  
Claim 20 is vague and indefinite in reciting, “automatically adding the assay to the biological sample” because it is unclear what is encompassed in “the assay” which is an immunological method.  It appears that it may intend “assay reagent” added to the biological sample” but not clearly recited as such [0062].  

Allowable Subject Matter
8.	The following claim language is suggested but not required for Applicant’s consideration pursuant to allowance of the application.  The prior art of record fails to teach or fairly suggest:
An automatic analyzer for analyzing a biological sample, comprising: 
an assay apparatus operable to measure an intensive property of an analyte in a biological sample and generate a signal descriptive of the intensive property of the analyte, wherein the intensive property is a concentration of the analyte and wherein the analyte is C-reactive protein (CRP), 
the assay apparatus comprising an assay reagent having aPATENT predetermined number of at least two components, each having distinct particle sizes and each having a distinct relation between the concentration of CRP and the generated signal, wherein each of the predetermined number of components is a distinct assay; 
a dispenser, for dispensing the assay reagent into the biological sample comprising the CRP; 
a photometric measurement instrument configured to measure the generated signal, wherein the signal is within at least a portion of a photometric transmission spectra; 
a computer comprising: a hardware interface in communication with the dispenser and the photometric measurement instrument; a memory encoded with a control module comprising computer-executable code for controlling the operation and function of the automatic analyzer when executed; and a processor in communication 
- receive a set number of calibration samples with known values for the concentration of CRP using the analyzer and/or receive parameter information descriptive of a calibration, wherein the set number is two times the predetermined number of components plus one, two, three, four or five; 
- measure a calibration signal for each of the calibration samples using the analyzer and the assay reagent; 
- determine the calibration by fitting a calibration function to the calibration signal for each of the calibration samples and the known CRP concentration values; wherein the calibration function is equivalent to a constant plus an= 
 exponential decay for each of the predetermined components, wherein the calibration function includes a sum of two exponential decay terms, wherein each exponential decay term has two calibration parameters; 
- add the assay reagent to the biological sample using the automatic analyzer; 
- measure the generated signal of the biological sample using the automatic analyzer; and 
- calculate the concentration of CRP in the biological sample based on the generated signal and the calibration.

9.	No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



March 20, 2022